Citation Nr: 0431210	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  04-08 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for gout to include as 
secondary to service-connected cold injury residuals of the 
lower extremities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from November 1943 to July 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Offices 
(RO) in New York, New York, which denied the benefit sought 
on appeal.  

The January 2002 rating decision also denied service 
connection for bilateral hearing loss and tinnitus.  The 
veteran filed a notice of disagreement with respect to each 
of those denials.  In February 2004, the RO granted service 
connection for both claims.  As this determination 
constitutes a full grant of the benefits sought as to those 
claims, they are no longer in appellate status.  See Grantham 
v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran claims that he suffers from gout as a result of 
service-connected disabilities involving residuals of cold 
injury to his feet, peripheral neuropathy of the feet, and 
bilateral trench foot.  Unfortunately, additional development 
is required before the Board can adjudicate this claim.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  In addition, a disability which is 
proximately due to or results from another disease or injury 
for which service connection has been granted shall be 
considered a part of the original condition.  See 38 C.F.R. 
§ 3.310(a) (2004).  When aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id.; see also Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

Evidence in support of the veteran's claim includes a 
December 2003 letter from M.E., M.D., which states that he 
had been treating the veteran for gout since 1994.  Dr. M.E. 
indicated that it is entirely possible that the veteran's 
frostbite injury predisposed him to gouty attacks.  However, 
the RO denied the veteran's claim based on a February 2004 VA 
examination report which includes a medical opinion that it 
is unlikely that the veteran's gout is related to his 
frostbite injuries. 

Given this evidence, an additional medical opinion is 
required to fairly adjudicate this claim.  Although a VA 
examiner determined that the veteran's gout was not caused by 
his service-connected frostbite injuries, the question 
remains as to whether his gout was aggravated by his 
frostbite injuries.  See Allen, supra.  The Board therefore 
finds that the case should again be referred to the February 
2004 examiner, or other suitably qualified examiner, for an 
additional opinion as to whether the veteran's gout was 
either caused or aggravated by his service-connected 
residuals of cold injuries of the lower extremities including 
peripheral neuropathy. 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should again refer the claims 
folder to the VA examiner who conducted 
the February 2004 examination of the 
veteran to determine whether the 
veteran's gout was either caused or 
aggravated by his service-connected cold 
injury residuals of the lower extremities 
to include peripheral neuropathy.  If 
that examiner is unavailable, then the 
case should be referred to another 
suitably qualified VA examiner who should 
then provide the requested opinion.  
Following review of the veteran's claims 
folder, the examiner should specifically 
address whether it is at least as likely 
as not (50 percent probability or 
greater) that the veteran's gout: (a) is 
causally or etiologically related to his 
service-connected residuals of cold 
injuries of the lower extremities to 
include peripheral neuropathy; or (b) has 
been aggravated by his service-connected 
residuals of cold injuries of the lower 
extremities to include peripheral 
neuropathy.  If aggravation is found, the 
examiner is requested to attempt to 
quantify the degree of additional 
impairment resulting from the 
aggravation.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a typewritten report.

2.  The RO should then review the 
examiner's report to ensure that it 
complies with this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.

3.  When the development requested has 
been completed, the RO should 
readjudicate the issue on appeal on the 
basis of all the evidence of record, as 
well as all pertinent laws and 
regulations.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case.  
Thereafter, the veteran and his 
representative must be afforded an 
appropriate opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant until he 
is notified.  The appellant has the right to submit 
additional evidence and argument on the 


matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



